     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 1 of 18 Page ID #:1



 1    SHAWN G. HANSEN (SBN 197033)
      shansen@nixonpeabody.com
 2    SETH D. LEVY (SBN 217638)
      slevy@nixonpeabody.com
 3    STACI JENNIFER RIORDAN (SBN 232659)
      sriordan@nixonpeabody.com
 4    VINCENT K. YIP (SBN 170665)
      vyip@nixonpeabody.com
 5    PETER J. WIED (SBN 198475)
      pwied@nixonpeabody.com
 6    NIXON PEABODY LLP
      300 South Grand Avenue, Suite 4100
 7    Los Angeles, CA 90071-3151
      Telephone: (213) 629-6000
 8    Facsimile: (213) 629-6001
 9    MATTHEW A. RICHARDS (SBN 233166)
      mrichards@nixonpeabody.com
10    TRACY STEINDEL ICKES (SBN 317380)
      tickes@nixonpeabody.com
11    NIXON PEABODY LLP
      One Embarcadero Center, Suite 3200
12    San Francisco, CA 94111-3739
      Telephone: (415) 984-8200
13    Facsimile: (415) 984-8300
14    Attorneys for Plaintiff
      THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
15
16                         UNITED STATES DISTRICT COURT
17                       CENTRAL DISTRICT OF CALIFORNIA
18
19     THE REGENTS OF THE                      Case No. 2:19-cv-6573
       UNIVERSITY OF CALIFORNIA,
20
                   Plaintiff,                  COMPLAINT FOR
21                                             PATENT INFRINGEMENT
             vs.
22
       IKEA OF SWEDEN AB,                      DEMAND FOR JURY TRIAL
23     IKEA SUPPLY AG,
       IKEA DISTRIBUTION SERVICES
24     INC., and IKEA NORTH AMERICA
25     SERVICES, LLC,

26                 Defendants.

27
28


                                     COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 2 of 18 Page ID #:2



 1          Plaintiff The Regents of the University of California (“The Regents”) alleges
 2    as follows for its Complaint against Defendants IKEA of Sweden AB, IKEA
 3    Supply AG, IKEA Distribution Services Inc., and IKEA North America Services,
 4    LLC (collectively, the “Defendants”):
 5                                    INTRODUCTION
 6          1.    This is an action for patent infringement arising under 35 U.S.C. § 1 et
 7    seq. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
 8    1338(a).
 9          2.    This case is about protecting the reinvention of the light bulb by a
10    Nobel laureate-led team at the University of California, Santa Barbara
11    (“UC Santa Barbara”), the theft of that technology by unlicensed foreign
12    manufacturers, and the Defendants’ trafficking in infringing imports without proper
13    compensation to The Regents.
14          3.    Specifically, at issue is the Defendants’ infringement of The Regents’
15    United States Patents 7,781,789 (“’789 patent”), 9,240,529 (“’529 patent”),
16    9,859,464 (“’464 patent”), and 10,217,916 (“’916 patent”) (collectively, the
17    “Asserted Patents”), which are fundamental to a new generation of light bulbs
18    commonly referred to as “filament” LED light bulbs (illustrated below).
19
20
21
22
23
24
25
26
27
28           Filament LED Light Bulb                         Filament LED
                                              -1-
                                        COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 3 of 18 Page ID #:3



 1          4.      The Regents brings this Complaint to spearhead a broader, national
 2    response to the existential threat to university technology transfer that is posed by
 3    the widespread disregard for university patent rights that is prevalent today.
 4          5.      Universities and research institutions across the country have
 5    established technology transfer offices to identify, protect, and license the
 6    intellectual property developed by their faculty, students, and other researchers.
 7    These offices sit at the interface between academia and the private sector. They
 8    leverage an interdisciplinary collection of skills to transform the fruits of a
 9    university’s research into commercial products and services by establishing and
10    nurturing relationships between the university, where the research is conducted, and
11    entities in the private sector, which manufacture and sell products embodying the
12    university’s research. While as much an art as it is a science, the success of any
13    technology transfer program is predicated on the private sector respecting the
14    university’s intellectual property rights.
15          6.      However, overseas manufacturers routinely take unfair advantage of
16    academic openness. They exploit university intellectual property abroad with
17    impunity and then traffic infringing goods into the U.S. market through what are
18    often complex supply chains. By flooding the domestic market with unauthorized
19    products, they cripple the ability of technology transfer programs to effectively
20    license universities’ intellectual property. This undermines the universities’ rightful
21    opportunity to share in the revenue generated through commercialization of their
22    intellectual property – revenue that would support further research, education, and
23    development of cutting-edge technologies and new scientific insights that benefit
24    the public.
25          7.      This case is a classic example of that very scenario. The Regents has
26    expended and continues to expend significant resources to engineer, research,
27    develop, and license the inventions that are the subject of this case, only to see
28    those inventions stolen by unlicensed foreign manufacturers, imported into the
                                              -2-
                                          COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 4 of 18 Page ID #:4



 1    U.S., and sold to an unwitting domestic consuming public by retailers that have the
 2    power to require their supply chains to respect The Regents’ intellectual property
 3    but have not done so.
 4          8.     Filament LED light bulbs may include a variety of filament LED
 5    configurations while still infringing the Asserted Patents, such as, without
 6    limitation, different shapes of filaments (e.g., spiral instead of linear), different
 7    numbers of filaments, and different lengths of filaments. All such configurations are
 8    included in the term “filament LED” as used in this Complaint.
 9          9.     The Regents has obtained and analyzed samples of filament LED light
10    bulbs across a variety of retailers and brands, including but not limited to the
11    Defendants and their IKEA branded products. All filament LED light bulbs The
12    Regents has analyzed to date infringe at least one claim of the Asserted Patents.
13    Accordingly, The Regents is informed and believes that filament LEDs have been
14    commoditized by mass unlicensed manufacture and that substantially all filament
15    LED light bulbs from unlicensed sources infringe at least one claim of the Asserted
16    Patents.
17          10.    The Regents brings this Complaint seeking just compensation for the
18    use of the inventions claimed in the Asserted Patents consistent with The Regents’
19    duty to serve as trustee for the people of the State of California and as steward of
20    the University of California in fulfillment of its educational, research, and public
21    service missions in the best interests of the people of the State of California.
22                 BACKGROUND OF FILAMENT LED LIGHT BULBS
23          11.    The invention of the incandescent light bulb more than a century ago
24    so profoundly changed the world that the light bulb became the very icon of
25    invention. Reflecting Thomas Edison’s enduring fame for inventing the light bulb,
26    many products on the market today that infringe the Asserted Patents are called
27
28    Asterisks indicate allegations made upon information and belief.
                                             -3-
                                           COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 5 of 18 Page ID #:5



 1    “Edison” or “vintage” LED light bulbs because they resemble Edison’s iconic light
 2    bulbs with glowing filaments visible inside glass bulbs.
 3           12.    The patented filament LED technology invented at UC Santa Barbara
 4    enables light bulbs that replace traditional incandescent light bulbs and, in contrast,
 5    use a tiny fraction of the energy, don’t get hot, break less easily, and last up to ten
 6    or twenty years. Further, unlike compact fluorescent light bulb substitutes for
 7    incandescent light bulbs, the patented filament LED technology does not contain
 8    the toxic material mercury.*
 9           13.    Over the life of a filament LED light bulb, the inventions of the
10    Asserted Patents yield savings in energy and replacement costs, relative to
11    comparable incandescent light bulbs, that far exceed the cost of the filament LED
12    light bulb itself.*
13           14.    Moreover, compared with other LED light bulb designs, filament LED
14    light bulbs are more energy efficient and aesthetically pleasing due to the
15    advantages conferred by the inventions of the Asserted Patents.*
16           15.    The United States retail market has demonstrated tremendous
17    customer demand for the aesthetic, economic, and environmental benefits conferred
18    by the inventions of the Asserted Patents: while filament LED light bulbs only
19    became widely available in the United States in about 2014 or 2015, sales of
20    filament LED light bulbs are expected to exceed $1,000,000,000 in the United
21    States in 2019.*
22           16.    Unfortunately, the filament LED light bulb industry has stolen The
23    Regents’ patented technology with utter disregard for The Regents’ patent rights.
24    Substantially all of the infringing filament LED light bulbs The Regents has found
25    on the retail market in the United States reflect China as the country of origin.
26           17.    For that reason, among others, The Regents seeks relief in this case for
27    retail sales of infringing filament LED light bulbs in the United States, where
28    consumers pay a premium over comparable incandescent light bulbs because of the
                                          -4-
                                          COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 6 of 18 Page ID #:6



 1    benefits of the inventions claimed in the Asserted Patents. As a major retailer in the
 2    United States, the Defendants have the means and responsibility to ensure the
 3    compliance of their supply chain with applicable laws. However, the Defendants
 4    have not upheld that responsibility with respect to filament LED light bulbs and
 5    instead have provided an illegal outlet for infringing products from unlicensed
 6    foreign sources, depriving The Regents of compensation to which it is lawfully
 7    entitled for the use of the inventions claimed in the Asserted Patents.
 8                                           PARTIES
 9          18.      The Regents is a California constitutional corporation with a principal
10    place of business in Oakland, California, and is the owner of all substantial rights in
11    the Asserted Patents. The Regents is charged with the duty of administering the
12    University of California as a public trust, pursuant to Article IX Section 9 of the
13    California Constitution. UC Santa Barbara is an internationally recognized
14    pioneering research institution located in the Central District of California and is
15    one of the ten campuses that make up the University of California System. All
16    University of California actions are done in The Regents’ name, including owning
17    property such as patents and other intellectual property and entering into contracts.
18          19.      IKEA of Sweden AB is a corporation organized under the laws of
19    Sweden with corporate headquarters in Almhult, Sweden. As stated on IKEA’s
20    website, “IKEA of Sweden AB is responsible for developing, designing and
21    producing home furnishing solutions.”1 IKEA of Sweden AB develops, designs,
22    and produces the Accused Products for importation into the United States and sale
23    at IKEA retail stores in the United States, including in the Central District of
24    California.*
25          20.      IKEA Supply AG is a Swiss corporation with corporate headquarters
26    in Pratteln, Switzerland.* As stated on IKEA’s website, “IKEA Supply AG is a
27
      1
       See: https://inter.ikea.com/en/about-us/business-in-brief/ (visited on July 18,
28    2019).
                                              -5-
                                          COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 7 of 18 Page ID #:7



 1    wholesale company that supplies the IKEA franchisees with IKEA products, and
 2    produces and supplies the component solutions used to assemble those products. It
 3    also owns the goods in distribution centres located worldwide.”1 IKEA Supply AG
 4    imports the Accused Products into the United States and distributes them for sale at
 5    IKEA retail stores in the United States, including in the Central District of
 6    California.* IKEA Supply AG is registered to do business in California and may be
 7    served through its registered agent for service of process at C T Corporation
 8    System, 818 West Seventh Street, Suite 930, Los Angeles, California 90017.
 9          21.    IKEA Distribution Services Inc. is a Delaware corporation with
10    corporate headquarters in Conshohocken, Pennsylvania, and with physical
11    distribution center facilities in California.* IKEA Distribution Services Inc. imports
12    the Accused Products into the United States and distributes them for sale at IKEA
13    retail stores in the United States, including in the Central District of California.*
14    IKEA Distribution Services Inc. is registered to do business in California and may
15    be served through its registered agent for service of process at C T Corporation
16    System, 818 West Seventh Street, Suite 930, Los Angeles, California 90017.
17          22.    IKEA North America Services, LLC is a Virginia limited liability
18    company with corporate headquarters in Conshohocken, Pennsylvania, and with
19    physical retail store locations in California, including in the Central District of
20    California. IKEA North America Services, LLC offers for sale and sells the
21    Accused Products at IKEA retail stores in the United States, including in the
22    Central District of California.* IKEA North America Services, LLC is registered to
23    do business in California and may be served through its registered agent for service
24    of process at C T Corporation System, 818 West Seventh Street, Suite 930, Los
25    Angeles, California 90017.
26          23.    IKEA of Sweden AB, IKEA Supply AG, IKEA Distribution Services
27    Inc., and IKEA North America Services, LLC are each individually liable and are
28    jointly and severally liable for infringement of the Asserted Patents. Under theories
                                                -6-
                                          COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 8 of 18 Page ID #:8



 1    of alter ego, single business enterprise liability, and agency, the conduct of each can
 2    be attributed to and considered the conduct of the others for purposes of
 3    infringement of the Asserted Patents. IKEA of Sweden AB, IKEA Supply AG,
 4    IKEA Distribution Services Inc., and IKEA North America Services, LLC have in
 5    the past and continue to hold themselves out as a single entity – “IKEA” – acting in
 6    concert, with knowledge of each other’s actions and control over each other.
 7                              JURISDICTION AND VENUE
 8          24.    As alleged in Paragraph 1 pursuant to Central District of California
 9    L.R. 8-1, this Court has original and exclusive subject matter jurisdiction pursuant
10    to 28 U.S.C. §§ 1331 and 1338(a).
11          25.    This Court has personal jurisdiction over the Defendants because their
12    contacts with the Central District of California are significant and pervasive and
13    directly give rise to part of this dispute. The Defendants have numerous regular and
14    established distribution and retail facilities located throughout California, including
15    in the Central District of California.
16          26.    Venue is proper in the Central District of California under 28 U.S.C. §
17    1400(b) because the Defendants have engaged in infringement of the Asserted
18    Patents, and have numerous regular and established retail locations throughout the
19    Central District of California. For example, attached as Exhibit A is a copy of a
20    receipt for infringing sales by the Defendants on May 22, 2019 at IKEA Burbank
21    (Store #399) located at 600 South IKEA Way, Burbank, California 91502.
22            UC SANTA BARBARA’S WORLD CLASS LED RESEARCH
23          27.    UC Santa Barbara proudly counts among its current and late faculty
24    six Nobel Laureates, one Fields Medal recipient, twenty-nine members of the
25    National Academy of Sciences, twenty-seven members of the National Academy of
26    Engineering, and thirty-one members of the Academy of Arts and Sciences.
27    UC Santa Barbara receives over $180,000,000 per year to support its research
28    efforts from both public and private sources.
                                              -7-
                                          COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 9 of 18 Page ID #:9



 1           28.    UC Santa Barbara also is the home of a world-renowned Materials
 2    Department that is dedicated to solving tomorrow’s problems in electronic and
 3    photonic materials, inorganic materials, macromolecular and biomolecular
 4    materials, and structural materials. UC Santa Barbara’s Materials Department has
 5    consistently ranked in the top two in the nation in various studies, including by the
 6    National Research Council and U.S. News & World Report. In addition, according
 7    to Thomson Reuters, Materials research at UC Santa Barbara ranks second in the
 8    world in terms of citation impact—a method for comparing the quality of research.
 9    The citing of a scholar’s research (as represented by a published scientific paper) in
10    another researcher’s published work is viewed as a strong indication of the
11    importance of the original work and the influence it might have.
12           29.    UC Santa Barbara’s Materials Department has nine separate affiliated
13    research centers, including the California NanoSystems Institute, the Center for
14    Multifunctional Materials and Structures, the Center for Stem Cell Biology and
15    Engineering, the Dow Materials Institute, the Institute for Collaborative
16    Biotechnologies, the Institute for Energy Efficiency, the Materials Research
17    Laboratory, the Mitsubishi Chemical Center for Advanced Materials, and the Solid
18    State Lighting and Energy Electronics Center (“SSLEEC”).
19           30.    SSLEEC is the home of nearly two decades of visionary research into
20    solid state lighting and power switching. Recognizing the need for energy-efficient
21    lighting technologies, The Regents, along with industry partners, has funded
22    groundbreaking research at SSLEEC and its predecessor entities that have led to
23    more energy-efficient solutions for lighting, cell phones, computers, appliances,
24    automobiles, industrial equipment, and power distribution systems. SSLEEC
25    research helps solve some of the world’s most critical problems by meaningfully
26    reducing energy consumption and waste associated with light bulbs and other
27    necessities of daily life.
28
                                               -8-
                                         COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 10 of 18 Page ID #:10



 1           31.   SSLEEC consists of approximately a dozen faculty members, thirty
 2     graduate students, and twenty staff, including internationally recognized researchers
 3     and visiting scholars. The faculty and staff of SSLEEC and its predecessors have
 4     published thousands of peer-reviewed publications and have amassed a portfolio of
 5     over 250 issued patents. Since its inception, SSLEEC has conferred approximately
 6     100 Ph.D. degrees.
 7           32.   Professor Shuji Nakamura is a tenured professor at UC Santa Barbara,
 8     a co-Director of SSLEEC, and an inventor of each of the Asserted Patents. In 2014,
 9     Professor Nakamura was honored as the co-recipient of the Nobel Prize in Physics.
10     He began researching high-efficiency blue LEDs (which are necessary to create
11     white light with LEDs) in the late 1980’s, and his former employer began selling
12     white LEDs enabled by his invention in the mid-1990’s. In addition to the 2014
13     Nobel Prize in Physics, Professor Nakamura has received numerous other awards
14     for his work in the field of LED lighting, including the Nishina Memorial Award
15     (1996), the Materials Research Society Medal Award (1997), the Institute of
16     Electrical and Electronics Engineers Jack A. Morton Award (1998), the British
17     Rank Prize (1998), the Benjamin Franklin Medal Award (2002), the Millennium
18     Technology Prize (2006), the Czochralski Award (2007), the Prince of Asturias
19     Award for Technical Scientific Research (2008), The Harvey Award (2009), and
20     the Technology & Engineering Emmy Award (2012) awarded by The National
21     Academy of Television Arts & Sciences (NATAS). He was elected as a fellow of
22     the U.S. National Academy of Engineering in 2003. He received the 2014 Order of
23     Culture Award in Japan and was inducted into the National Inventors Hall of Fame
24     in 2015. That same year, Professor Nakamura received the Charles Stark Draper
25     Prize for Engineering and the Global Energy Prize in Russia. In July 2016, he was
26     elected to Academia Sinica, Taiwan’s preeminent research institution. Professor
27     Nakamura has been a professor at UC Santa Barbara since 2000 and is an inventor
28
                                               -9-
                                         COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 11 of 18 Page ID #:11



 1     of more than 200 United States patents in addition to over 175 Japanese patents. He
 2     has published over 550 papers in his field.
 3           33.    Professor Steven DenBaars is a tenured professor at UC Santa Barbara,
 4     a co-Director of SSLEEC, and an inventor of each of the Asserted Patents.
 5     Professor DenBaars is The Mitsubishi Chemical Professor in Solid State Lighting
 6     & Display at UC Santa Barbara. Prior to UC Santa Barbara, he was an engineer at
 7     Hewlett-Packard Optoelectronics, where he contributed to the growth and
 8     fabrication of visible LEDs, focusing specifically on high brightness red LEDs. He
 9     joined UC Santa Barbara in 1991 and helped pioneer the field of solid-state
10     lighting, including the first United States university demonstration of a Blue
11     Gallium Nitride laser diode. Professor DenBaars is the recipient of the National
12     Scientist Foundation Young Investigator Award (1994), the Institute of Electrical
13     and Electronics Engineering Fellow Award (2005) and the IEEE Aron Kressel
14     Award (2010). Professor DenBaars is a fellow of the National Academy of
15     Engineering (NAE) and the National Academy of Inventors (NAI). He has
16     published over 800 papers and is an inventor of over 175 patents.
17           34.    Professor James Speck co-founded SSLEEC with Professors Shuji
18     Nakamura and Steven DenBaars and is an inventor of one of the Asserted Patents.
19     Professor Speck has been a member of the UC Santa Barbara faculty since 1990.
20     He holds the Seoul Semiconductor Chair in Solid State Lighting at UC Santa
21     Barbara. Professor Speck is a member of the Materials Research Society, the
22     American Physical Society, and the Microscopy Society of America. Professor
23     Speck received the Quantum Device Award from the International Symposium on
24     Compound Semiconductors in 2007, was named an inaugural Materials Research
25     Society Fellow in 2008, and received the Japanese Journal of Applied Physics Best
26     Paper Award in 2008. In 2009, he became an American Physical Society Fellow. In
27     2010, he received the IEEE Photonics Society Aron Kressel Award for his work on
28     nonpolar and semipolar Gallium Nitride-based materials and devices. Professor
                                            - 10 -
                                          COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 12 of 18 Page ID #:12



 1     Speck has authored over 600 papers and is an inventor of over 100 patents.
 2              35.   Research at SSLEEC and its predecessor entities has resulted in major
 3     technological breakthroughs in the field of solid state lighting. This research has
 4     also led to numerous successful startup companies that have created hundreds of
 5     jobs.
 6              36.   For example, in 2007, researchers at SSLEEC’s predecessor fabricated
 7     a gallium nitride-based LED with the highest efficiency and output power ever
 8     reported at the time. They achieved this feat by developing an LED based on non-
 9     polar gallium nitride, which has a crystal structure arranged in the m-plane, rather
10     than the conventional c-plane gallium nitride LEDs known at the time. These non-
11     polar gallium nitride LEDs were more efficient and able to handle higher currents
12     than anything available at the time.
13              37.   As another example, in 2012, researchers at SSLEEC’s predecessor
14     achieved the world’s first violet non-polar vertical-cavity surface-emitting laser
15     (“VCSEL”), which was based on m-plane gallium nitride semiconductors. These
16     VCSELs were able to operate at room temperature and provide high optical gain,
17     which increases optical efficiency. This breakthrough also could result in greatly
18     reduced manufacturing costs, to be used in a variety of applications including
19     lighting, displays, sensors, and any technology that requires energy efficiency and a
20     small form-factor.
21              38.   Additionally, in 2013, SSLEEC researchers, including Professor
22     DenBaars, developed guidelines to make it possible to optimize phosphors—a key
23     component in white LED lighting—allowing for brighter, more efficient lights.
24     This breakthrough put high-efficiency, high-brightness, solid-state lighting on a fast
25     track.
26              39.   The filament LED technology covered by the Asserted Patents is
27     another example of the results of SSLEEC’s groundbreaking research. The Asserted
28     Patents cover some of the important innovations of Professors Nakamura,
                                              - 11 -
                                           COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 13 of 18 Page ID #:13



 1     DenBaars, and Speck, including those that use transparent LED structures and
 2     packaging to enable filament LED light bulbs.
 3                                    ASSERTED PATENTS
 4           40.    On August 24, 2010, the United States Patent and Trademark Office
 5     duly and properly issued the ’789 patent, which is entitled “Transparent Mirrorless
 6     Light Emitting Diode”. The Regents owns by assignment all rights, title, and
 7     interest in the ’789 patent. A true and correct copy of the ’789 patent is attached as
 8     Exhibit B to this Complaint.
 9           41.    On January 19, 2016, the United States Patent and Trademark Office
10     duly and properly issued the ’529 patent, which is entitled “Textured Phosphor
11     Conversion Layer Light Emitting Diode”. The Regents owns by assignment all
12     rights, title, and interest in the ’529 patent. A true and correct copy of the ’529
13     patent is attached as Exhibit C to this Complaint.
14           42.    On January 2, 2018, the United States Patent and Trademark Office
15     duly and properly issued the ’464 patent, which is entitled “Light Emitting Diode
16     With Light Extracted From Front And Back Sides Of A Lead Frame”. The Regents
17     owns by assignment all rights, title, and interest in the ’464 patent. A true and
18     correct copy of the ’464 patent is attached as Exhibit D to this Complaint.
19           43.    On February 26, 2019, the United States Patent and Trademark Office
20     duly and properly issued the ’916 patent, which is entitled “Transparent Light
21     Emitting Diodes”. The Regents owns by assignment all rights, title, and interest in
22     the ’916 patent. A true and correct copy of the ’916 patent is attached as Exhibit E
23     to this Complaint.
24                                    ACCUSED PRODUCTS
25           44.    Each product listed below, which are reflected on the receipt attached
26     as Exhibit A, and every other product that includes a filament LED component not
27     more than colorably different from the filament LED components in the products
28     listed below (collectively, the “Accused Products”), meets each and every
                                               - 12 -
                                           COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 14 of 18 Page ID #:14



 1     limitation of at least one claim of each of the Asserted Patents, literally or by
 2     equivalents:*
 3         FADO Table Lamp With LED Bulb, Gray (Art. 40416295),
 4         SILLBO LED 370 lm E26 LED1801G4 (Art. 40416549),
 5         LUNNOM LED 100 lm E26 LED1640G1 (Art. 20382183), and
 6         ROLLSBO LED 200 lm E12 LED1714C3 (Art. 00408278).
 7           45.    The Regents needs discovery from the Defendants to identify all of the
 8     Accused Products that the Defendants have used, offered to sell, sold, or imported
 9     into the United States and for which The Regents will seek relief in this case.
10           46.    Each of the Accused Products listed above is labeled on the product or
11     packaging “Made in China”.
12                  CLAIM I: INFRINGEMENT OF THE ’789 PATENT
13           47.    The Regents repeats and realleges the allegations of the foregoing
14     Paragraphs 1 through 46 as if fully set forth herein.
15           48.    The Defendants have infringed at least one claim of the ’789 patent
16     under 35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
17     equivalents, in connection with using, offering to sell, selling, and/or importing into
18     the United States the Accused Products.
19           49.    Attached as Exhibit F is a claim chart demonstrating infringement of
20     representative claims of the ’789 patent by a representative Accused Product sold
21     by the Defendants, namely, the SILLBO LED 370 lm E26 LED1801G4 (Art.
22     40416549). Exhibit F is for illustrative pleading purposes only and is not intended
23     to limit the patent claims asserted or the Accused Products at issue in this case.
24     Subject to receiving discovery from the Defendants regarding all of the Accused
25     Products they have used, offered to sell, sold, or imported into the United States,
26     The Regents will disclose its contentions regarding the claims of the ’789 patent
27     that are infringed and the Accused Products for which The Regents seeks relief.
28
                                                - 13 -
                                           COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 15 of 18 Page ID #:15



 1           50.    The Defendants’ infringement of the ’789 patent has caused and will
 2     continue to cause The Regents substantial monetary harm, for which The Regents is
 3     entitled to receive compensatory damages in an amount to be determined at trial,
 4     but in no event less than a reasonable royalty.
 5                  CLAIM II: INFRINGEMENT OF THE ’529 PATENT
 6           51.    The Regents repeats and realleges the allegations of the foregoing
 7     Paragraphs 1 through 50 as if fully set forth herein.
 8           52.    The Defendants have infringed at least one claim of the ’529 patent
 9     under 35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
10     equivalents, in connection with using, offering to sell, selling, and/or importing into
11     the United States the Accused Products.
12           53.    Attached as Exhibit G is a claim chart demonstrating infringement of
13     representative claims of the ’529 patent by a representative Accused Product sold
14     by the Defendants, namely, the SILLBO LED 370 lm E26 LED1801G4 (Art.
15     40416549). Exhibit G is for illustrative pleading purposes only and is not intended
16     to limit the patent claims asserted or the Accused Products at issue in this case.
17     Subject to receiving discovery from the Defendants regarding all of the Accused
18     Products they have used, offered to sell, sold, or imported into the United States,
19     The Regents will disclose its contentions regarding the claims of the ’529 patent
20     that are infringed and the Accused Products for which The Regents seeks relief.
21           54.    The Defendants’ infringement of the ’529 patent has caused and will
22     continue to cause The Regents substantial monetary harm, for which The Regents is
23     entitled to receive compensatory damages in an amount to be determined at trial,
24     but in no event less than a reasonable royalty.
25                 CLAIM III: INFRINGEMENT OF THE ’464 PATENT
26           55.    The Regents repeats and realleges the allegations of the foregoing
27     Paragraphs 1 through 54 as if fully set forth herein.
28
                                               - 14 -
                                          COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 16 of 18 Page ID #:16



 1           56.    The Defendants have infringed at least one claim of the ’464 patent
 2     under 35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
 3     equivalents, in connection with using, offering to sell, selling, and/or importing into
 4     the United States the Accused Products.
 5           57.    Attached as Exhibit H is a claim chart demonstrating infringement of
 6     representative claims of the ’464 patent by a representative Accused Product sold
 7     by the Defendants, namely, the SILLBO LED 370 lm E26 LED1801G4 (Art.
 8     40416549). Exhibit H is for illustrative pleading purposes only and is not intended
 9     to limit the patent claims asserted or the Accused Products at issue in this case.
10     Subject to receiving discovery from the Defendants regarding all of the Accused
11     Products they have used, offered to sell, sold, or imported into the United States,
12     The Regents will disclose its contentions regarding the claims of the ’464 patent
13     that are infringed and the Accused Products for which The Regents seeks relief.
14           58.    The Defendants’ infringement of the ’464 patent has caused and will
15     continue to cause The Regents substantial monetary harm, for which The Regents is
16     entitled to receive compensatory damages in an amount to be determined at trial,
17     but in no event less than a reasonable royalty.
18                 CLAIM IV: INFRINGEMENT OF THE ’916 PATENT
19           59.    The Regents repeats and realleges the allegations of the foregoing
20     Paragraphs 1 through 58 as if fully set forth herein.
21           60.    The Defendants have infringed at least one claim of the ’916 patent
22     under 35 U.S.C. §§ 271(a) and/or 271(g), literally and/or under the doctrine of
23     equivalents, in connection with using, offering to sell, selling, and/or importing into
24     the United States the Accused Products.
25           61.    Attached as Exhibit I is a claim chart demonstrating infringement of
26     representative claims of the ’916 patent by a representative Accused Product sold
27     by the Defendants, namely, the SILLBO LED 370 lm E26 LED1801G4 (Art.
28     40416549). Exhibit I is for illustrative pleading purposes only and is not intended to
                                                 - 15 -
                                          COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 17 of 18 Page ID #:17



 1     limit the patent claims asserted or the Accused Products at issue in this case.
 2     Subject to receiving discovery from the Defendants regarding all of the Accused
 3     Products they have used, offered to sell, sold, or imported into the United States,
 4     The Regents will disclose its contentions regarding the claims of the ’916 patent
 5     that are infringed and the Accused Products for which The Regents seeks relief.
 6           62.    The Defendants’ infringement of the ’916 patent has caused and will
 7     continue to cause The Regents substantial monetary harm, for which The Regents is
 8     entitled to receive compensatory damages in an amount to be determined at trial,
 9     but in no event less than a reasonable royalty.
10                                   PRAYER FOR RELIEF
11           WHEREFORE, The Regents respectfully requests the Court to enter
12     judgment in favor of The Regents and against the Defendants as to all claims
13     asserted herein as follows:
14           A.     Granting a judgment that the Defendants have infringed the Asserted
15     Patents in violation of 35 U.S.C. §§ 271(a) and/or 271(g);
16           B.     Ordering the Defendants to pay to The Regents damages adequate to
17     compensate for the infringement, but in no event less than a reasonable royalty for
18     the use made of the patented inventions by the Defendants, together with pre-
19     judgment and post-judgment interest and costs as fixed by the Court, in accordance
20     with 35 U.S.C. § 284; and
21           C.     Granting The Regents such other and further relief as this Court may
22     deem just and proper.
23
24
25
26
27
28
                                               - 16 -
                                          COMPLAINT
     Case 2:19-cv-06573 Document 1 Filed 07/30/19 Page 18 of 18 Page ID #:18



 1                                      JURY DEMAND
 2           Pursuant to Federal Rule of Civil Procedure 38 and Central District of
 3     California L.R. 38-1, The Regents demands a trial by jury on all issues so triable.
 4
 5      Dated: July 30, 2019                NIXON PEABODY LLP
 6
 7                                          By: /s/ Shawn G. Hansen
                                               Shawn G. Hansen
 8
                                                Attorneys for Plaintiff
 9                                              THE REGENTS OF THE
                                                UNIVERSITY OF CALIFORNIA
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               - 17 -
                                          COMPLAINT
